Citation Nr: 1726180	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for memory loss or a chronic disability manifested by memory loss. 

2.  Entitlement to service connection for right ear hearing loss 

3.  Entitlement to service connection for sleep apnea. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 and August 1992 with subsequent reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in an August 2014 hearing and a transcript of that hearing is of record. 

In May 2015, the Board remanded these matters for additional development. 


FINDINGS OF FACT

1.  A March 2004 rating decision reopened, and then continued a previous denial of service connection for memory loss as due to an undiagnosed illness.   The Veteran did not appeal the decision, and the March 2004 decision is final.  

2.  The additional evidence received since the final March 2004 rating decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Right ear hearing loss was not manifested in service or within the first post service year, and the only opinions to address the etiology of the Veteran's right ear hearing loss weighs against the claim.

4.  Sleep apnea was not manifested in service, and the only competent opinion to address the etiology of the Veteran's current sleep apnea weighs against the claim. 

CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for memory loss as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for memory loss or a chronic disability manifested by memory loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated July 2010 and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The July 2010 letter additionally included information about the prior denial for service connection for memory loss, including the reason for the prior denial and the kind of evidence needed to reopen. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has not identified any additional, relevant, available evidence.  The claims file contains the Veteran's service treatment records (STRs), military personal records, VA medical treatment records, written statements, and buddy statements.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examinations in January 2011 and November 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

New and Material Evidence

The Veteran seeks to reopen his claim for entitlement to service connection for memory loss or a chronic disability manifested by memory loss. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2016).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).
 
New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010). 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An April 1999 RO rating decision denied service connection for memory loss, claimed as due to an undiagnosed illness.  In a March 2004 rating decision, he RO confirmed and continued the previous denial of service connection for memory loss, on the basis, consistent with the previous denial, that there was no evidence that this condition was shown to exist.  The STRs and reserve records did not note any problem with memory loss.  At a April 1999 VA examination, the Veteran reported memory loss but he had difficulty qualifying his symptoms.  He stated that he would ask people questions and ask the questions again even after they answered him.  The Veteran did not provide any additional medical records showing memory loss.  The Veteran did not file a substantive appeal or submit new and material evidence within one year.  Therefore, the March 2004 rating decision is now final.  38 U.S.C.A. § 7104 (West 2014). 

The evidence added to the claims file since the March 2004 rating decision consists of the Veteran's testimony, written buddy statements and VA treatment records.  At the August 2014 Board hearing, the Veteran testified that his memory loss occurred in service and continued since his discharge from service.  The Veteran also testified that his doctor related his memory loss to his depression as well as his post-traumatic stress disorder (PTSD).  Further, the Veteran requested that his claim of entitlement to service connection for memory loss include as secondary to his sleep apnea and service-connected migraine headaches.  

New evidence also includes buddy statements from the Veteran's ex-wives, mother, and fellow service member.  However, these buddy statements are not relevant as they do not discuss any symptoms relating to memory loss.  

Additionally, VA treatment records from March 2010 to April 2011 and January 2012 to December 2014 have been associated with the claims folder.  These medical records are silent for complaints of or treatment for memory loss except for a September 2010 VA evaluation report for PTSD at which time the Veteran reported memory loss to include starting to do or say something and forgetting after he begins.  This evaluation specifically states that there is no evidence of short-term or long-term memory deficits.

Although this evidence is new, as it was not previously of record, this newly submitted evidence is not material, as it fails to relate to the reason the Veteran's claim was initially denied; namely, it fails to reflect evidence that the Veteran's currently has symptoms of memory loss or a chronic disability manifested by memory loss.  Additionally, the Veteran's complaints of memory loss during his VA PTSD evaluation were assertions previously considered in the prior final rating decisions.  

Here, the Board has properly considered 38 C.F.R. § 3.156(a) as to the evidence presented in the current claim to reopen.  In the instant case, as noted in detail above, the new evidence of record is not found to be material as it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran needs to provide VA with evidence to substantiate the missing elements of his claim, such as evidence demonstrating the existence of a disability manifested by memory loss. The Board acknowledges the Veteran's contentions that he suffers from memory loss.  While the Veterans' testimony at the Board hearing were not previously of record, the Board finds the Veteran's testimony to be cumulative of statements made previously and thus not new and material.  

In sum, the Board finds that the new evidence associated with the claims file since the final March 2004 rating decision does not relate to any unproven element of the previously denied claim.  None of the new competent evidence suggests that the Veteran has memory loss or a chronic disability manifested by memory loss that is etiologically due to active service.  Rather, VA medical treatment records fail to suggest that there is any evidence of a short-term or long-term memory disability or a chronic disability manifested by memory loss.  The Veteran's written statements and testimonary are merely reiterations of prior contentions.  

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for memory loss or a chronic disability manifested by memory loss is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Right Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

On entrance examination in June 1989, audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

On evaluation in August 1989, audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-10
LEFT
5
0
-10
0
0

A March 1990 service treatment note requested consultation to reestablish a new hearing baseline and noted a standard threshold shift of 15 decibels at 4000 Hertz in the right ear.  The problem listed on the records states hearing failure for a third time.  At examination, a new baseline was established following a normal examination and normal audiogram.  On evaluation, audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
10
5
5
-5
0
The following day, no significant threshold shift was found and audiometric, testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-5
-10
LEFT
0
-5
-5
-10
-5

On examination in May 1991, audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
-10
-5
LEFT
0
0
-10
0
-5

On separation examination in June 1992, audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
0
LEFT
5
0
0
-5
-5




A June 1994 Army Reserve medical history showed that on audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
0
0

An April 2010 VA treatment note indicates conductive hearing loss in his right ear.  Middle ear tests were normal but for the absence of stapedial reflex in the right ear.  The Veteran was diagnosed with right ear mild conductive hearing loss across the test frequencies with 15-40 dB conductive overlays. 

A July 2010 VA treatment record reports that the Veteran exhibited gradual progressive right hearing loss which was noted by his significant other for several years.  The Veteran denied a history of otitis media or other ear problems, family history of hearing loss, head injury, or ear surgery.  His ear canals and tympanic membranes were unremarkable.  The assessment was right conductive hearing loss, duration uncertain, probably otosclerosis.  

At the January 2011 VA audiological examination, the Veteran reported that he was recently identified with hearing loss in his right ear which was gradual in onset.  The Veteran reported that he did not notice but rather his hearing loss was brought to his attention by his significant other.  The Veteran was diagnosed with mild to moderate conductive right ear hearing loss.  The VA examiner opined that his hearing loss was less likely as not caused by or the result of military service because the Veteran's hearing was normal at least two years after exit from active military service and because unilateral conductive hearing loss is not the type of hearing loss which would be anticipated from noise exposure.  





On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
25
35
LEFT
10
5
5
0
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear. 

At the August 2014 Board hearing, the Veteran testified that he had noise exposure while in service on the USS John F. Kennedy during Operation Desert Shield and Storm.  The Veteran stated that he worked on the flight deck environment 12 hours a day seven days a week.  The Veteran also stated that the evidence shows his hearing loss occurred between his enlistment in 1989 and his transfer to the reserves in 1992.  The Veteran stated that the VA offered to do surgery on his eardrum.  He asserted that he did not have any acoustic exposure or noise trauma after leaving service.  Finally, the Veteran stated that he did not realize his hearing loss; rather, the people around him first noticed his hearing loss.

A November 2016 VA audiological examination report reflects that the VA examiner reviewed the claims file, noting pertinent medical records associated with the claims file.  The Veteran reported no problems hearing at the time of the examination; however he stated that in the past he had problems with balance and hearing in his right ear.  The Veteran reported not hearing as well on the right as the left.  He reported that his right ear has been worse than his left since approximately 1992.  The Veteran was diagnosed with mixed hearing loss of the right ear.  Tympanometry findings noted normal acoustic immittance and abnormal ipsilateral and contralateral acoustic reflexes of the right ear.





On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
40
55
LEFT
10
10
10
10 
15

Speech discrimination scores on the Maryland CNC word list were 100 percent in both ears.  

The VA examiner concluded that the Veteran's hearing loss is primarily conductive and it was all conductive when identified in 2010.  A diagnosis and treatment of otosclerosis followed.  The VA examiner opined that the Veteran's otosclerosis was not related to active duty.  The VA examiner found that his hearing decrease did not begin or progress on active duty based on objective evidence of no permanent significant shift in hearing from the enlistment examination to the separation examination and the reserve examination in 1994.  The VA examiner stated that medical records from active duty, reserve duty and after are silent on hearing loss until more than 15 years post-separation.  Although noise exposure on active duty was conceded, the VA examiner opined that the auditory damage and hearing loss was not conceded from noise exposure alone.  The conductive hearing loss in the right ear was inconsistent with noise-induced hearing loss.  Based on the objective audiograms in service and the reserves, the VA examiner stated that hearing loss was not present until at least 2 years post-active duty.  The VA examiner finally concluded that research does not support late onset of noise-induced hearing loss and there is no evidence of onset of otosclerosis for 15 years post-separation.  

Initially, the Board notes that audiometric testing results of record establish that the Veteran has a hearing loss disability in his right ear pursuant to 38 C.F.R. § 3.385 (2016).  Specifically, the evidence of record demonstrates that the Veteran has a current diagnosis of right ear mixed hearing loss.  Mixed hearing loss is defined as hearing loss that is both conductive and sensorineural in nature.  See Dorland's Illustrated Medical Dictionary 818 (32th ed. 2012).  

First, the Board recognizes the Veteran's diagnosis of mixed hearing loss at the November 2016 to include sensorineural hearing loss.  As a result, the Board has considered whether right ear hearing loss is warranted on a presumptive basis.  38 C.F.R. 3.307, 3.309(a) (2016).  However, the evidence of record does not support a finding that the Veteran's right ear hearing loss manifested to a compensable degree within one year following his military separation.  As such, right ear hearing loss may not be presumed to have been incurred in-service.

Significantly, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  38 C.F.R. 3.303(b) (2016).  At separation in 1992 and during reserve service in 1994, the Veteran's audiometric findings showed no significant shift since his entrance examination.  In fact, the adequate medical opinions of record specifically state that there was no significant shift from enlistment examination and no shift from baseline to his 1994 reserve examination two years post-separation.  Additionally, the clinical evidence of record fails to show a diagnosis of right ear sensorineural hearing loss until 2016, more than 20 years after active service discharge.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition to the fact that continuous symptoms have not been shown, the evidence does not otherwise indicate that a relationship exists between active duty and his current mixed right ear hearing loss.  

The Board notes that the only medical opinions on the question of whether the Veteran has a right ear hearing loss disability that is related to service are those from the VA examiners in January 2011 and November 2016.  The VA examiners are medical professionals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners reviewed the claims file and interviewed and examined the Veteran, and they provided highly detailed descriptions of their examination findings.  The examiners ultimately found that a right ear hearing loss disability could not be etiologically linked to service, noting that the Veteran did not have right ear hearing loss in service, there was no significant shift in the Veteran's right ear hearing thresholds during service, and that the available medical literature does not support delayed-onset hearing loss after noise exposure.  For these reasons, the Board finds that the January 2011 and November 2016 VA opinions are of significant probative value as it considers the relevant evidence of record and includes adequate reasons and bases for the opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Further, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to right ear hearing loss until April 2010. 

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the question of whether the Veteran's current hearing loss was caused by or is related to service noise exposure, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.  
In sum, in the absence of competent nexus evidence linking the Veteran's right ear hearing loss to in-service acoustic trauma, direct service connection is not warranted.  In the absence of evidence of right ear hearing loss to a compensable degree within one year of separation from service, and in the absence of evidence of continuity of symptomatology since service, presumptive service connection for a chronic right ear hearing loss disability is not warranted.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran asserts that he has sleep apnea that is related to his active military service.  He testified that he had symptomotology of sleep apnea during and since his active service.  

The Veteran's service treatment records are silent for complaints of, treatment for or a diagnosis of sleep apnea.  

An August 1996 private treatment record diagnosed the Veteran with probable cluster headaches.  The Veteran reported continuous headaches lasting a week and complained of fatigue.

In a May 2010 correspondence, the Veteran's ex-wife, T.S.B., stated that she was married to the Veteran from October 2000 to 2003.  She reported that on their honeymoon night she witnessed the Veteran take 3-5 second pauses in his breathing 3 to 4 times in one night.  T.S.B. reported waking him at which time he was incoherent and confused.  She had to reorient him each time to time, place, and person.  She was concerned about the number of times he "experienced periods of apneas" in one night.  She also noted that the Veteran always complained of being tired and un-rested.  He would fall asleep during a full conversation with her or on the phone.  

Post-service VA treatment records show that the Veteran underwent a sleep study in May 2010.  The Veteran was subsequently diagnosed with obstructive sleep apnea and required a CPAP machine. 

In May 2011, the Veteran stated that he suffers from chronic fatigue that is due to his service in the U.S. Navy. 

In a June 2011 buddy statement, G.B.D. stated that he served with the Veteran from 1989 to 1993.  During their service, G.B.D. reports that the Veteran complained of bad headaches and there were times that he would just lay down because of dizzy spells. 

At the August 2014 Board hearing, the Veteran testified that he snored in-service.  The Veteran stated that his symptoms of sleep apnea included fatigue.  He also reported that his wives told him he snored.  

In an August 2014 correspondence, the Veteran's ex-wife, Y.L., stated that she was married to the Veteran from September 1992 to November 1997.  Y.L. recalled the Veteran returning from Desert Shield and Storm while he was still on active duty and having to lie down before they could go out.  Y.L. also stated that the Veteran would take a Tylenol or two and go to sleep.  After they got married, there were times when he would jump straight up out of bed and still be asleep. 

A September 2014 letter from Dr. C.M. confirmed the Veteran's diagnosis of sleep apnea and his treatment at the Sleep Apnea Clinic.  Dr. C.M. also stated that the Veteran had recurrent headaches while in service, which may or may not be related to sleep apnea.  Dr. C.M. opined that the Veteran needed an expert opinion from a sleep apnea specialist. 

At a November 2016 VA examination, the Veteran stated that he believes he had sleep apnea while he was on active duty because he experienced heavy snoring.  He also stated there was a buddy statement from a roommate during active duty which indicates he had apnea spells.  He states he also had trouble with fatigue during military service.  The Veteran reported he was better on the CPAP, but he still experiences fatigue.  The Veteran's wife stated that he used to doze off when sitting quietly but no longer does that.  

The VA examiner confirmed the May 2010 diagnosis of obstructive sleep apnea.  The examiner opined that the condition was less likely than not incurred in or caused by service.  The VA examiner provided that there is not sufficient evidence to indicate the onset of his sleep apnea during active duty.  The Veteran was not diagnosed with sleep apnea until 2010, about 18 years after separation from active duty.  Although the buddy statements suggest that the Veteran may have had sleep apnea not long after separation, it was not sufficient evidence to conclude that the Veteran had or likely had sleep apnea when he was still on active duty.  

The Board notes that the Veteran was not diagnosed with obstructive sleep apnea until May 2010, more than 15 years after discharge form service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed sleep apnea and service weighs against the claim.  The November 2016 VA examiner opined that the Veteran's diagnosed sleep apnea disability was less likely related to his military service.  This opinion constitutes probative evidence on the medical nexus question-as it was based on review of the Veteran's documented medical history and assertions, and a physical examination.  This opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to the time of onset.  This opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's sleep apnea and his active duty.  
The Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for sleep apnea.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's sleep apnea and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that Veteran is competent to report symptoms of sleep apnea, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, the Board readily acknowledges that the Veteran's ex-wives and his buddy are competent to report perceived symptoms of obstructive sleep apnea.  However, the buddy statement of record is not relevant to his diagnosis of sleep apnea or his symptomatology of a sleep disability in service.  Furthermore, nothing in the record demonstrates that the ex-wives have received any special training or acquired any medical expertise in evaluating sleep disorders or possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent medical evidence and lacks probative value.  It is also outweighed by the medical opinion of record.

Accordingly, as the preponderance of the evidence is against this claim for service connection for sleep apnea, the benefit-of-the-doubt rule is not for application, and this claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the request to reopen a claim of entitlement to service connection for memory loss or a chronic disability manifested by memory loss is denied. 

Service connection for right ear hearing loss is denied. 

Service connection for sleep apnea is denied. 




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


